t c memo united_states tax_court travis d hiland petitioner v commissioner of internal revenue respondent docket no 3106-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced solely groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further damages under sec_6673 i r c are due from p and are awarded to the united_states in the amount of dollar_figure travis d hiland pro_se cameron m mckesson for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 background petitioner filed with his spouse2 a joint form_1040 u s individual_income_tax_return for the taxable_year on or about date on this return petitioner reported dollar_figure on all pertinent lines including dollar_figure of total income and dollar_figure of total_tax petitioner attached to the return a statement contending inter alia that no law established his liability for income taxes or required him to file a return respondent issued to petitioner a statutory_notice_of_deficiency for on date respondent determined a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner’s wife ruthanne hiland was not involved in the collection proceedings before respondent and is not a party in this case for simplicity we hereafter refer only to petitioner in our discussion of relevant events deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure petitioner responded to the notice with a letter dated date acknowledging his receipt of the notice and his right to file a petition with the tax_court but stating inter alia before i file pay or do anything with respect to your ‘notice ’ i must first establish whether or not it was sent pursuant to law whether or not it has the ‘force and effect of law ’ and whether you had any authority to send me the notice in this first place petitioner at no time petitioned this court for redetermination of the deficiency and penalty reflected in the notice respondent assessed tax penalty and interest amounts due for on date and sent a notice of balance due on that date an additional notice of balance due was sent on date on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to his unpaid liabilities for petitioner timely submitted to respondent a form request for a collection_due_process_hearing with multiple attachment sec_3 a second final notice_of_intent_to_levy and notice of your right to a hearing was also issued on date with respect to a civil penalty under sec_6702 for the filing of a frivolous_return for the taxable_year this court lacks jurisdiction to review any issues related to this penalty 115_tc_324 setting forth his disagreement with the proposed levy he challenged the validity of and requested that the appeals officer have at the hearing copies of documents pertaining to among other things the underlying tax_liability the notice_and_demand for payment and the authority of various internal_revenue_service irs personnel settlement officer thomas l tracy mr tracy of the irs office of appeals in phoenix arizona sent petitioner a letter dated date scheduling a hearing for date and briefly outlining the hearing process on date petitioner telephoned mr tracy and asked to delay the hearing on grounds that he needed to attend to his father who had suffered a stroke mr tracy offered either a telephone hearing or a face-to-face meeting the week of december petitioner instead asked for a hearing by correspondence and the parties mutually agreed upon a deadline of date for mr tracy’s receipt of petitioner’s submission during the conversation mr tracy advised petitioner that the issues thus far presented by petitioner would be considered frivolous and not relevant following the conversation mr tracy then sent a letter dated date expressly confirming the terms of the agreement reached and expanding on the point made about frivolous arguments and penalties therefor under sec_6673 the letter concluded with a warning that if mr tracy did not receive petitioner’s correspondence by date he would make his determination from information in the file mr tracy also enclosed with the letter copies of forms certificate of assessments payments and other specified matters and of pertinent cases such as 115_tc_576 on date petitioner called mr tracy and left a message acknowledging the deadline and indicating that he had questions ready for mr tracy the message further stated that petitioner was in mesa visiting his ill father that he had a flat tire and that he was unsure whether he could get his correspondence package to mr tracy on that note petitioner inquired whether he could deliver the package the next day or could send it by facsimile he also requested a return call mr tracy called back within minutes but petitioner was unavailable mr tracy left his phone and fax number when he did not hear from petitioner mr tracy called again on date the individual who answered the telephone stated that petitioner was not answering the line so mr tracy left another message for petitioner to return the call petitioner may also have attempted to send a facsimile on or about date indicating that he would need to reschedule the date correspondence hearing date but there exists no indication that mr tracy received any such transmission when petitioner failed to call or to send any documents by facsimile or otherwise mr tracy closed the case on date respondent on date issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action an attachment to the notice addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection and intrusiveness according to the attachment petitioner presented only frivolous arguments and no relevant issues petitioner’s petition disputing the notice_of_determination was filed with the court on date and reflected an address in prescott arizona in general petitioner asks that the court declare invalid the notice_of_determination petitioner’s complaints with respect to the administrative proceedings include the following no legitimate hearing under sec_6330 ever took place petitioner was denied the opportunity to raise issues he deemed relevant eg the existence of the underlying tax_liability and cited documentation had not been produced and or addressed eg record of the assessments statutory notice_and_demand for payment any valid notice_of_deficiency and verification from the secretary that all applicable_requirements were met petitioner prays that this court declare invalid the date determination order the irs to hold the statutorily mandated collection_due_process_hearing order the irs to have at the hearing all documents requested by petitioner and order the government to reimburse petitioner for all costs incurred in submitting the instant petition also on date petitioner reiterated his request that this court declare invalid the determination at issue by means of a document and supporting memorandum filed as a motion to dismiss for lack of jurisdiction respondent filed a notice of objection on date and the court denied petitioner’s motion on date after the pleadings were closed in this case respondent filed the subject motion for summary_judgment petitioner was directed to file any response to respondent’s motion on or before date no such response was received by the court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy summary_judgment is intended to expedite litigation and to avoid unnecessary trials fla peach corp v commissioner 90_tc_678 rule the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing the petition as well as the previously denied motion to dismiss for lack of jurisdiction emphasizes petitioner’s claim that he was denied the collection hearing to which he was entitled and apparently seeks a remand to appeals in order to allow a conference to be held relevant caselaw precedent and regulatory authority however indicate that the circumstances here are not such as to render remand appropriate hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was initially offered a face-to-face hearing to be held on date when days before the scheduled date petitioner informed mr tracy that he could not attend the conference mr tracy offered to reschedule the in-person meeting for the week of date however petitioner himself elected to proceed by correspondence and agreed on a date submission deadline he then failed to provide any information or materials although mr tracy continued to wait for a call or facsimile for more than a week beyond the deadline in these circumstances petitioner cannot now be permitted to complain that he was improperly deprived of a sufficient conference he was given a reasonable opportunity for a hearing and failed to avail himself thereof accordingly a determination made on the basis of the existing record which reflected only frivolous arguments on the part of petitioner was appropriate here respondent’s actions were consistent with the requirements reflected in sec_6330 and the attendant regulations and do not provide basis for a remand review of underlying liabilities a statutory_notice_of_deficiency for was issued to petitioner and communications from petitioner referencing the notice make clear that this document was received to the extent that petitioner has argued that he should nonetheless be entitled to challenge his underlying liabilities on grounds that the notice was invalid due to the lack of a delegation of authority from the secretary to the individual at the ogden service_center who signed the notice this contention is without merit the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i the secretary’s authority in this matter has been delegated to district directors and directors of service centers and may in turn be redelegated to officers or employees under the supervision of such persons sec_301_6212-1 sec_301_7701-9 and c proced admin regs see also nestor v commissioner t c pincite hence because petitioner received a valid notice_of_deficiency and did not timely petition for redetermination he is precluded under sec_6330 from disputing his underlying tax_liabilities in this proceeding his remaining contentions generally challenging the existence of any statute imposing or requiring him to pay income_tax warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains a form_4340 for dated date indicating that assessments were made for the year and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection action where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from mr tracy enclosed a copy of form_4340 furthermore arguments similar to petitioner’s statements concerning copies of the tax returns from which assessments were made have been summarily rejected see eg bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 the court concludes that petitioner’s complaints regarding the assessments and verification are meritless petitioner has denied receiving the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the form_4340 indicates that petitioner was sent notices of balance due for the tax_year thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process but the items listed in sec_6330 were not pursued even during those proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in pierson v commissioner t c pincite we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and pretrial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts he submitted lengthy communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations court decisions and other authorities moreover petitioner was explicitly alerted to pierson v commissioner supra and the use of sanctions in analogous situations hence petitioner received fair warning but has persisted in frivolously disputing respondent’s determination the court sua sponte concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
